Title: To Thomas Jefferson from Caesar Augustus Rodney, 27 November 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir
                     
                            Philada. Novr. 27. 1806.
                        
                        I loose no time in forwarding to you the inclosed, in addition to the one transmitted some days ago. The
                            amount of the Governor of Mexico’s re-inforcement is no doubt magnified very much, for they cannot possibly bring, I
                            should suppose, more than 1500. or 2.000 men into the feild. I am the more anxious to hasten to you the information, as I
                            am just informed, the Federal judge of Kentucky has considered that he has no jurisdiction or authority to bind over Col.
                            Burr. I should conceive no matter in what District any offence may have been committed, any judge of the U.S. is warranted
                            upon proper grounds to secure the Culprit for trial in the regular course. If all be true that is reported, if Burr
                            ventures in the Mississippi Territory, I am convinced he will find a judge superior to his arts, & far beyond
                            intimidation, who will at all hazards arrest his course. If there be patriotism enough to support him, I know he has
                            spirit & energy sufficient for the task. He will face at such a crisis, the despirate in a Court of Justice or in the
                            field of battle. The spirit of 76! is not extinguished in this country. The great body of the people are too firm to be
                            shaken, & tho’ a desperate band of conspirators may possibly, but, I cannot think it, sacrifice the lives of a few good
                            men, they must instantly perish in the treasonable attempt. There is too much patriotism in every quarter, to suffer me to
                            indulge the least apprehension. We shall have force enough & men in abundance. They will spring up in the first moment
                            of tumult, & like the soldiers of Cadmus in complete armour & array, to support the union liberty & independence of
                            these states. In the mean time I am confident that Goverment will act, should the occasion require, with promptness spirit
                            & decision.
                  I am my Dear Sir Yours Very Siny.
                        
                            C. A. Rodney
                     
                        
                    